Citation Nr: 0614790	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  02-02 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  
He served in Vietnam and was awarded the Combat Infantryman 
Badge.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio (the 
RO).

Procedural history

In an August 1998 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
rating.  In March 2001, the veteran filed a claim for an 
increased rating for PTSD.  In a July 2001 rating decision, 
the RO denied a schedular rating in excess of 30 percent for 
PTSD.  The veteran filed a Notice of Disagreement in August 
2001, and after the RO issued a Statement of the Case in 
February 2002, the appeal was perfected with the timely 
submission of his substantive appeal (VA Form 9) in April 
2002.  

In a May 2002 rating decision, TDIU was denied.  The RO 
issued a supplemental statement of the case in May 2002 that 
included the issue of TDIU, and the veteran's former counsel 
submitted a VA Form 9 in June 2002.

In March 2004, the Board remanded the issues of an increased 
disability rating for PTSD and TDIU for further development.  
While the case was in remand status, the RO assigned a 50 
percent disability rating for PTSD effective August 1, 2001.  
The veteran continued to express disagreement with the 
assigned rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
[when a veteran is not granted the maximum benefit allowable 
under the VA Schedule for Rating Disabilities, the pending 
appeal as to that issue is not abrogated].  The case has been 
returned to the Board for further appellate proceedings.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further development.  The Board 
regrets having to once again remand this case, but as 
explained below this remand is necessitated by a change in 
the law.

The United States Court of Appeals of Veterans Claims 
recently amplified the statutory  notice requirements 
contained in 38 U.S.C. § 5103.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  In particular, VA now is obligated 
to furnish notice concerning the potential assignment of 
effective dates in increased rating claims prior to 
adjudication of such claims, so that claimants and their 
representatives may have input into such assignment, to 
include furnishing evidence and argument pertaining thereto.     

In this case, the RO has assigned different disability 
ratings for PTSD for different periods of time.  Under such 
circumstances,  the Board believes that notice under Dingess 
must be provided to the veteran before further action can be 
taken.

Board action as to the TDIU claim is deferred, pending 
resolution of the increased rating claim.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other].

Accordingly, this case is REMANDED for the Veterans Benefits 
Administration (VBA) for the following action:

1.  Notice required pursuant to Dingess 
should be furnished to the veteran and 
his representative.  An appropriate 
period of time should be allowed for 
response.

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claims.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


